Citation Nr: 1225109	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  11-09 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement for service connection for bilateral hearing loss.  




ATTORNEY FOR THE BOARD

L. Buchs, Law Clerk











INTRODUCTION

The Veteran served on active duty from July 1959 to January 1963.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In an August 2011 letter the Veteran stated he continuously heard high pitched buzzing noise and hissing noise "that (were) also classified as tinnitus."  The Board finds this raises an informal claim for tinnitus that has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records are unremarkable for hearing loss; however, the Veteran worked as a security guard of B-47 Bombers.  The Board notes the Veteran's personnel records reflect his military occupational specialty (MOS) was Air Policeman.  

On September 2, 2010, the Department of Veterans Affairs, Veterans Benefits Administration issued Fast Letter 10-35.  The subject was: Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  That letter introduced the Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of MOSs and the corresponding probability of hazardous noise exposure.

The Fast Letter indicated when a claim for hearing loss and/or tinnitus is received, the decision maker must review the claim for the following:  sufficient evidence of a current disability (including lay evidence); and evidence of hearing loss and/or tinnitus in service; or records documenting an event, injury, disease, or symptoms of a disease potentially related to an audiological disability.  

If there is no documented evidence of an in-service illness, injury, or event with which the claimed conditions could be associated, the Duty MOS Noise Exposure Listing will be considered.  Based on the Veteran's records, each duty MOS, Air Force Specialty Code, or duty assigned document will be reviewed for a determination as to the probability of exposure to hazardous noise on the Duty MOS Noise Exposure Listing.  If the duty position is shown to have a "High Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.  

In such cases, where there is sufficient evidence of a current disability and the in-service exposure to hazardous noise is conceded based on Duty MOS Noise Exposure Listing, VA is obligated to request a VA examination and opinion to determine if there is a medical nexus.  The level of probability of exposure conceded, such as "Highly Probable" or "Moderate," should be included in the information provided to the examiner in the body of the examination request.  

Finally, it is noted the Duty MOS Noise Exposure Listing is not an exclusive means of establishing a Veteran's in-service noise exposure.  Claims of service connection for hearing loss must be evaluated in light of all evidence of record in each case, including treatment records and examination results.  

The Veteran's Air Force Specialty Code in security forces appears on the Duty MOS Noise Exposure Listing under "Moderate" exposure.  The Veteran's lay statements describe his exposure to hazardous noise.  Therefore, the Veteran's exposure to hazardous noise during military service is conceded.     

The Veteran filed an informal claim for hearing loss in January 2010 and a formal claim in March 2010.  In February 2010 the Veteran submitted a statement describing his noise exposure during military service and his civilian work with no noise exposure.  In an April 2010 statement he provided a more complete description of his civilian work environment and indicated no ear protection was needed in his positions because there was no noise exposure.  

The Veteran was afforded a VA examination in July 2010 where the examiner opined his hearing loss was not at least as likely as not due to noise exposure during military service.  The examiner based his opinion on the facts that the Veteran had no combat experience and worked "in noise . . . on a drill press" in a factory for four years.  The case file was reviewed by the examiner.   

In the Veteran's Notice of Disagreement (NOD) he provided a detailed description of his working environment at the factory and his employer's safety protocols.  He repeatedly asserted the factory environment in which he worked was not noisy, and therefore, did not require the use of ear protection.  He stated he reported to the VA examiner that "employees were able to carry on normal conversations in the area because there was no noise."  

The Veteran's NOD also provided a description of his work environment guarding B-47 Bombers for two years in the Air Force.  At times when aircraft were being moved, the Veteran found he had to "get out of the way and cover (his) ears because of the pain (he) felt from the noise of the jet engines."  He emphasized as a guard he was anywhere from 5 to 15 feet from the aircraft for a duration of an hour to several hours where he was "unable to leave and continuously subjected to ear piercing noise from jet engines."  The Veteran was not provided with any ear protection during his military service.  

The Veteran also reported in his NOD that he first noticed his hearing loss in 1970.  The first recorded evidence of the Veteran's hearing loss appeared in an August 1989 private treatment record (Slocum Dickson Medical Group, P.C.).  

The Board notes that as a layperson, the Veteran is competent to report on matters observed or within his personal knowledge, such as work conditions.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board also notes the VA examiner failed to consider the Veteran's credible lay statements.  Therefore, the Board finds the July 2010 VA examination and subsequent medical opinion inadequate.   Under these circumstances, a VA examination and medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by fully stated rationale-is needed to resolve the matter of service connection for hearing loss.    

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a different examiner to assess the current nature and etiology of his hearing loss.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  The examiner is instructed that the Veteran's exposure to hazardous noise in service was "moderate" and noise exposure is conceded. 

The examiner is requested to confirm whether the Veteran currently has a hearing loss disability under the provisions of 38 C.F.R. § 3.385 and, if so, whether it is at least as likely as not (a 50 percent or greater probability) such hearing loss is related to service.  In rendering this opinion the examiner should note and consider the Veteran's lay statements, including his assertions that he was not exposed to noise while working at Remington Arms during civilian life.  

All opinions provided are to include a rationale with references, when necessary, to information in the claims folder.  

2.  The case should be reviewed on the basis of the additional evidence.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



